Citation Nr: 1434654	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-47 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for chronic parasthesias of the upper extremities and right ulnar nerve entrapment (claimed as pain in the arms), including as due to the use of crutches for bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and T.F.


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 2008 to October 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing in this matter was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran requested and was granted a 60-day abeyance period for submission of additional evidence; such evidence (without a waiver agency of original jurisdiction (AOJ) initial consideration) was received at the AOJ in May 2013, and at the Board in June 2013..

[A separate appeal seeking VA education benefits under 38 U.S.C. Chapters 30 and 33 is currently pending at the Board and will be considered, and addressed in  a separate decision by the Veterans Law Judge who conducted a hearing in that matter.] 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review of the record the Board found that further development is needed for VA to fulfill its duties to assist the Veteran mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran claims that during service he developed pain in both arms from using crutches following the removal of a left leg cast.  He relates that during training he fractured both tibias and was placed in bilateral leg casts.  When the left leg cast was removed he was placed on crutches, and after a few weeks of crutch use began developing arm pain.  He reported the pain to a therapist and an orthopedist in service, who told him it was probably due to crutch use.  

On May 2009 VA examination, the Veteran reported he had numbness and burning pain from his elbows to his hands since about June 2008.  April 2009 electromyography (EMG) of the upper extremities had shown right ulnar nerve entrapment at the elbow and possible C8-T1 brachial plexopathy versus ulnar nerve entrapment at the elbow.  The diagnoses were paresthesia, bilateral upper extremities and right ulnar nerve entrapment with possible C8-T1 brachial plexopathy.  The examiner did not provide a medical nexus opinion (i.e., as to whether use of crutches due to bilateral tibia disability may have caused the claimed neurological disabilities of the upper extremities).  

In an August 2009 medical opinion addressing the Veteran's theory of entitlement to the benefit sought (provided at the AOJ's request), the consulting physician stated that it is less likely than not that the claimed disability was caused by the Veteran's use of crutches.  The provider explained that the Veteran's pain had been chronic and intermittent since 2008, which is not the clinical picture one would expect to see with disability due to crutch use.  The Board finds this opinion to be inadequate for rating purposes as it does not acknowledge the April 2009 (fairly contemporaneous) clinical records which show that the related complaints developed following use of crutches.  Consequently, a remand to secure an adequate nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by a neurologist determine the nature and likely etiology of his current neurological disabilities of the upper extremities.  His record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

a) Please identify (by diagnosis) each neurological disability of the upper extremities found.

b) Please identify the most likely etiology for each upper extremity neurological disability diagnosed? Specifically, is it at least as likely as not (a 50% or greater probability) that the disability was either (i) caused or (ii) aggravated by the Veteran's use of crutches for his right and left tibia/knee disabilities?  If not, please identify the etiology considered more likely.  The rationale for the opinion must identify all possible etiological factors for the upper extremities disabilities, and cite to the factual data that support the conclusions reached. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

2.  Upon completion of the development sought AOJ should readjudicate the claim, taking into consideration all evidence added to record since the statement of the case (SOC).  If the benefit sought remains denied, issue an appropriate supplemental SOC, and afford the Veteran and his representative an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

